Exhibit 10.5
Imation Corp. 2008 Stock Incentive Plan
Restricted Stock Award Agreement
     This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) effective as of
«GrantDt» is between Imation Corp., a Delaware corporation (the “Company”), and
, «Name» an employee of the Company or one of its Affiliates (the
“Participant”), pursuant to and subject to the terms and conditions of the
Imation Corp. 2008 Stock Incentive Plan (the “Plan”).
     The Company desires to award to the Participant a number of shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Plan. The purpose of this Agreement is to evidence the terms and
conditions of an award of restricted stock granted to the Participant under the
Plan.
     Accordingly, for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Company and the Participant hereby agree
as follows:
     Section 1. Award of Restricted Stock. Effective «GranDt» (the “Effective
Date”), the Company granted to the Participant a restricted stock award of
«GranDt»(«GranDt») shares of Common Stock (the “Shares”), subject to the terms
and conditions set forth in this Agreement and in accordance with the terms of
the Plan (the “Restricted Stock Award”).
     Section 2. Rights with Respect to the Shares.
          (a) Stockholder Rights. With respect to the Shares, the Participant
shall be entitled at all times on and after the date of issuance of the Shares
to exercise the rights of a stockholder of Common Stock of the Company,
including the right to vote the Shares and the right to receive dividends on the
Shares as provided in Section 2(b) hereof, unless and until the Shares are
forfeited pursuant to Section 3 hereof. However, the Shares shall be
nontransferable and subject to a risk of forfeiture to the Company at all times
prior to the dates on which such Shares become vested, and the restrictions with
respect to the Shares lapse, in accordance with Section 3 of this Agreement.
          (b) Dividends. As a condition to receiving the Shares under the Plan,
the Participant hereby agrees to defer the receipt of dividends paid on the
Shares. Cash dividends or other cash distributions paid with respect to the
Shares prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate, shall be
promptly deposited with the Secretary of the Company or a custodian designated
by the Secretary, and shall be forfeited in the event that the Shares with
respect to which the dividends were paid are forfeited.
          (c) Issuance of Shares. The Company shall cause the Shares to be
issued in the Participant’s name or in a nominee name on the Participant’s
behalf, either by book-entry registration or issuance of a stock certificate or
certificates evidencing the Shares, which certificate or certificates shall be
held by the Secretary of the Company or the stock transfer

 



--------------------------------------------------------------------------------



 



agent or brokerage service selected by the Secretary of the Company to provide
such services for the Plan. The Shares shall be restricted from transfer and
shall be subject to an appropriate stop-transfer order. If any certificate is
issued, the certificate shall bear an appropriate legend referring to the
restrictions applicable to the Shares. The Participant hereby agrees to the
retention by the Company of the Shares and, if a stock certificate is issued,
the Participant agrees to execute and deliver to the Company a blank stock power
with respect to the Shares as a condition to the receipt of this Restricted
Stock Award. After any Shares vest pursuant to Section 3 hereof, and following
payment of the applicable withholding taxes pursuant to Section 6 of this
Agreement, the Company shall promptly cause to be issued a certificate or
certificates, registered in the Participant’s name, evidencing such vested whole
Shares (less any Shares withheld to pay withholding taxes) and shall cause such
certificate or certificates to be delivered to the Participant free of the
legend and the stop-transfer order referenced above. The Company will not
deliver any fractional Share but will pay, in lieu thereof, the Fair Market
Value of such fractional Share at the time certificates evidencing the Shares
are delivered to the Participant.
     Section 3. Vesting; Forfeiture.
          (a) Vesting. Subject to the terms and conditions of this Agreement,
and except as otherwise provided in Section 3(c) hereof, twenty five percent
(25%) of the Shares shall vest, and the restrictions with respect to the Shares
shall lapse, on each of the first, second, third and fourth anniversaries of the
Effective Date if the Participant remains continuously employed by the Company
or a subsidiary of the Company until such respective vesting dates.
          (b) Forfeiture. Except as otherwise provided in Section 3(c) hereof,
if the Participant ceases to be employed by the Company and all subsidiaries of
the Company for any reason prior to the vesting of the Shares pursuant to
Section 3(a) hereof, Participant’s rights to all of the unvested Shares shall be
immediately and irrevocably forfeited, including the right to vote such Shares
and the right to receive dividends on such Shares.
          (c) Change in Control. Notwithstanding the vesting and forfeiture
provisions contained in Sections 3(a) and 3(b) hereof, but subject to the other
terms and conditions set forth in this Agreement, in the event the Company or a
subsidiary terminates the Participant’s employment with the Company and all
subsidiaries of the Company for any reason other than death, Disability or
Termination for Cause within two (2) years following a Change in Control, the
Participant shall become immediately vested in all of the Shares, and the
restrictions with respect to the Shares shall lapse, as of the date of such
termination of employment. In the event that the provisions of this Section 3(c)
result in “payments” that are finally and conclusively determined by a court or
Internal Revenue Service proceeding to be subject to the excise tax imposed by
Section 4999 of the Code, and the Participant has not received any additional
cash payment from the Company relating thereto under the provisions of Section 6
of the Severance Agreement between the Company and the Participant (the
“Severance Agreement”), the Company shall pay to the Participant an additional
amount such that the net amount retained by the Participant following
realization of all compensation under the Plan that resulted in such “payments,”
after allowing for the amount of such excise tax and any additional federal,
state and local income and employment taxes paid on the additional amount, shall
be equal to the net amount that would otherwise have been retained by the
Participant if there were no excise tax

2



--------------------------------------------------------------------------------



 



imposed by Section 4999 of the Code. If the Participant receives any additional
cash payment from the Company under Section 6 of the Severance Agreement, the
foregoing sentence shall be of no force or effect and the provisions of the
Severance Agreement shall be deemed to supersede the foregoing sentence in its
entirety.
          (d) Early Vesting. Except as provided in Section 3(c) hereof or unless
otherwise determined by the Committee in its sole discretion, and
notwithstanding any provisions contained in the Severance Agreement, in no event
will any of the Shares vest prior to their respective vesting dates set forth in
Section 3(a) hereof.
          (e) Clawback. In the event that after the grant of the Restricted
Stock Award but prior to a Change in Control (1) the Company issues a material
restatement of an initial financial statement, and (2) the Participant engaged
in intentional misconduct that caused or contributed to the need for such a
restatement because of material noncompliance by the Company with applicable
financial reporting requirements (a “Forfeiture Event”), the Participant, at the
request of the Committee made within 90 days after the restatement, shall
forfeit those Shares, if any, owned by the Participant at the time of the
initial financial statement that is subsequently restated, regardless of whether
those Shares are subject to restrictions at such time or whether the
restrictions on such Shares shall have lapsed (the “Forfeitable Shares”). In
addition, if a Forfeiture Event occurs, the Participant, at the Committee’s
request (which request must be made within 90 days after the restatement), shall
forfeit all dividends deferred pursuant to Section 2(b) with respect to the
Forfeitable Shares that then remain subject to restrictions prior to the
Committee’s request and promptly remit to the Company cash equal to the Net
Dividends (as hereinafter defined) received by the Participant at any time on
the Forfeitable Shares. If the Forfeitable Shares are not owned by the
Participant at the time of the Committee’s request, the Participant shall
promptly remit to the Company the “Net Proceeds” (as hereinafter defined) from
any sale, after the issuance of an initial financial statement that is
subsequently restated, of Forfeitable Shares in lieu of the Forfeitable Shares.
“Net Dividends” or “Net Proceeds” shall mean dividends or proceeds, as the case
may be net of taxes paid or payable by the Participant as a result of the
receipt of such dividends and the sale of such Shares in an amount reasonably
determined by the Committee but including interest on the amount of cash repaid
from the date of the receipt by Participant of such dividends or sale proceeds
to the date of payment of such amount to the Company at a rate reasonably
determined by the Committee. The Committee may, but shall not be required by
Participant to, reduce the forfeiture, return and/or payment obligations
hereunder to the extent that the Committee, in its sole and absolute discretion,
shall deem appropriate. Nothing herein shall limit any other rights the Company
shall have by law for misconduct of the Participant that caused or contributed
to the need for such restatement.

3



--------------------------------------------------------------------------------



 



     Section 4. Restrictions on Transfer. Until the Shares vest pursuant to
Section 3 hereof, neither the Shares, nor any right with respect to the Shares
under this Agreement, may be sold, assigned, transferred, pledged, hypothecated
(by operation of law or otherwise) or otherwise conveyed or encumbered and shall
not be subject to execution, attachment or similar process. Any attempted sale,
assignment, transfer, pledge, hypothecation or other conveyance or encumbrance
shall be void and unenforceable against the Company or any Affiliate of the
Company.
     Section 5. Distributions and Adjustments.
          (a) If any Shares vest subsequent to any change in the number or
character of the Common Stock of the Company through any stock dividend or other
distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares of Common Stock or other securities
of the Company or other similar corporate transaction or event such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this
Agreement, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of the number and type of such Shares.
          (b) Any additional shares of Common Stock of the Company, any other
securities of the Company and any other property distributed with respect to the
Shares prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate and shall
be promptly deposited with the Secretary of the Company or a custodian
designated by the Secretary.
     Section 6. Taxes.
          (a) The Participant acknowledges that the Participant will consult
with the Participant’s personal tax adviser regarding the income tax
consequences of the grant of the Shares, payment of dividends on the Shares, the
vesting of the Shares and any other matters related to this Agreement. In order
to comply with all applicable federal, state, local or foreign income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state, local or foreign payroll,
withholding, income or other taxes, which are the Participant’s sole and
absolute responsibility, are withheld or collected from the Participant.
          (b) In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, the Participant may elect to
satisfy tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares by (i) delivering cash, check, bank draft,
money order or wire transfer payable to the order of the Company, (ii) having
the Company withhold a portion of the Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes, or (iii) delivering to the
Company shares of Common Stock having a Fair Market Value equal to the amount of
such taxes. The Company will not deliver any fractional Share but will pay, in
lieu thereof, the Fair Market Value of such fractional Share. The Participant’s
election must be made on or before the

4



--------------------------------------------------------------------------------



 



date that the amount of tax to be withheld is determined. If the Participant
does not make an election, the Company will withhold a portion of the Shares
otherwise to be delivered having a Fair Market Value equal to the amount of such
taxes.
     Section 7. Definitions. Terms not defined in this Agreement shall have the
meanings given to them in the Plan, and the following terms shall have the
following meanings when used in this Agreement:
          (a) “Change in Control” means any one of the following events:
     (i) the consummation of a transaction or series of related transactions in
which a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or a subsidiary of the Company, or any employee
benefit plan of the Company or a subsidiary of the Company, acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the Company’s then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities (other
than in connection with a Business Combination in which clauses (1), (2) and
(3) of paragraph (a)(iii) apply); or
     (ii) individuals who, as of the Effective Date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
Effective Date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than a nomination of an
individual whose initial assumption of office is in connection with a
solicitation with respect to the election or removal of directors of the Company
in opposition to the solicitation by the Board of Directors of the Company)
shall be deemed to be a member of the Incumbent Board; or
     (iii) the consummation of a reorganization, merger, statutory share
exchange, consolidation or similar transaction involving the Company, a sale or
other disposition in a transaction or series of related transactions of all or
substantially all of the Company’s assets or the issuance by the Company of its
stock in connection with the acquisition of assets or stock of another entity
(each, a “Business Combination”) in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Company’s outstanding Common Stock and the
Company’s outstanding voting securities immediately prior to such Business
Combination beneficially own immediately after the transaction or transactions,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and more than 50% of the combined voting power of the then outstanding
voting securities (or comparable equity interests) of the entity resulting from
such

5



--------------------------------------------------------------------------------



 



Business Combination (including an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one of more subsidiaries) in substantially the same
proportions as their ownership of the Company’s Common Stock and voting
securities immediately prior to such Business Combination, (2) no person, entity
or group (other than a direct or indirect parent entity of the Company that,
after giving effect to the Business Combination, beneficially owns 100% of the
outstanding voting securities (or comparable equity interests) of the entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, 35% or more of the outstanding shares of common stock or the
combined voting power of the then outstanding voting securities (or comparable
equity interests) of the entity resulting from such Business Combination and
(3) at least a majority of the members of the board of directors (or similar
governing body) of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors of the Company providing
for such Business Combination; or
     (iv) approval by the stockholders of the dissolution of the Company.
          (b) “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.
          (c) “Termination for Cause” means termination of Participant’s
employment with the Company or an Affiliate for the following acts: (i) the
Participant’s gross incompetence or substantial failure to perform his or her
duties, (ii) misconduct by the Participant that causes or is likely to cause
harm to the Company or that causes or is likely to cause harm to the Company’s
reputation, as determined by the Company’s Board of Directors in its sole and
absolute discretion (such misconduct may include, without limitation, insobriety
at the workplace during working hours or the use of illegal drugs),
(iii) failure to follow directions of the Company’s Board of Directors that are
consistent with the Participant’s duties, (iv) the Participant’s conviction of,
or entry of a pleading of guilty or nolo contendre to, any crime involving moral
turpitude, or the entry of an order duly issued by any federal or state
regulatory agency having jurisdiction in the matter permanently prohibiting the
Participant from participating in the conduct of the affairs of the Company or
(v) any breach of this Agreement that is not remedied within thirty (30) days
after receipt of written notice from the Company specifying such breach in
reasonable detail.
     Section 8. Governing Law. The internal law, and not the law of conflicts,
of the State of Delaware will govern all questions concerning the validity,
construction and effect of this Agreement.
     Section 9. Plan Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Participant confirms that
the Participant has received a copy of the Plan and represents that the
Participant is

6



--------------------------------------------------------------------------------



 



familiar with the terms and provisions thereof, and hereby accepts this
Restricted Stock Award subject to all the terms and provisions of the Plan.
     Section 10. No Rights to Continue Service or Employment. Nothing herein
shall be construed as giving the Participant the right to continue in the employ
or to provide services to the Company or any Affiliate, whether as an employee
or as a consultant or otherwise, or interfere with or restrict in any way the
right of the Company or any Affiliate to discharge the Participant, whether as
an employee or consultant or otherwise, at any time, with or without cause. In
addition, the Company or any Affiliate may discharge the Participant free from
any liability or claim under this Agreement, unless otherwise expressly provided
herein.
     Section 11. Entire Agreement. Except as specifically provided herein with
regard to the Severance Agreement, (i) this Agreement together with the Plan
supersede any and all other prior understandings and agreements, either oral or
in writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to said
subject matter; (ii) all prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement; and
(iii) each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party or by anyone acting on behalf of any party, which are not embodied in this
Agreement or the Plan and that any agreement, statement or promise that is not
contained in this Agreement or the Plan shall not be valid or binding or of any
force or effect.
     Section 12. Modification. No change or modification of this Agreement shall
be valid or binding upon the parties unless the change or modification is in
writing and signed by the parties. Notwithstanding the preceding sentence, the
Plan, this Agreement and the Restricted Stock Award may be amended, altered,
suspended, discontinued or terminated to the extent permitted by the Plan.
     Section 13. Shares Subject to Agreement. The Shares shall be subject to the
terms and conditions of this Agreement. Except as otherwise provided in
Section 5, no adjustment shall be made for dividends or other rights for which
the record date is prior to the issuance of the Shares. The Company shall not be
required to deliver any Shares until the requirements of any federal or state
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Committee to be applicable are
satisfied.
     Section 14. Severability. In the event that any provision that is contained
in the Plan or this Agreement is or becomes or is deemed to be invalid, illegal
or unenforceable in any jurisdiction or would disqualify the Plan or this
Agreement for any reason and under any law as deemed applicable by the
Committee, the invalid, illegal or unenforceable provision shall be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the purpose or intent of the Plan or this Agreement, such provision
shall be stricken as to such jurisdiction or Shares, and the remainder of the
Plan or this Agreement shall remain in full force and effect.
     Section 15. Headings. Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in

7



--------------------------------------------------------------------------------



 



any way material or relevant to the construction or interpretation of this
Agreement or any provision hereof.
     Section 16. Participant’s Acknowledgments. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee or the Board of Directors of the Company, as appropriate, upon any
questions arising under the Plan or this Agreement. Any determination in this
connection by the Company, including the Board of Directors of the Company or
the Committee, shall be final, binding and conclusive. The obligations of the
Company and the rights of the Participant are subject to all applicable laws,
rules and regulations.
     Section 17. Parties Bound. The terms, provisions and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein. This Agreement shall have
no force or effect unless it is duly executed and delivered by the Company and
the Participant or until such Agreement is delivered and accepted through any
electronic medium in accordance with procedures established by the Company.
     The Company and the Participant have caused this Agreement to be signed and
delivered as of the date set forth above.

                  IMATION CORP.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
           
 
                            Participant    

8